DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh (US
2014/0254177) further in view of Hartmann et al. (US 2013/0200707).
Regarding claim 1, Danesh discloses a Lighting test method (retrofit lamp for recessed
lighting; Figs 1-3; see Title) comprising connecting a housing (2) comprising driving electronics (4) and a junction box (13) to a main power source by hardwired connection (paragraph 18; Fig 2) the housing containing both the driver electronics and the junction box being contained within a same housing perimeter and separated by a wall ( see Figs 1-2; housing 2 containing driver electronics 4 and junction box 13 are laterally disposed and having a common wall, housing 2 and junction box 13 together constitute a same housing perimeter which is separated by a wall); wherein the main power source is hardwire connected to the main power connector in the junction box (13), and a driver electronics (4) includes a first terminal (14); further teaches a second terminal (15) of a light engine housing (light
module 3) being connected with the first terminal to provide that the driver electronics (4) are
in electrical communication with the light engine (3) within the light engine housing.
But, Danesh fail to disclose connecting a power testing module to the first terminal to
the drive electronics to determine whether the main power source is correctly connected to the main power connector in the junction box.
However, in the same field of LED lighting, Hartmann et al. teach measuring voltage output of Drive circuit by a voltage measuring device so as to measure power consumption of the LED (Paragraph 99).
Thus, it would have been obvious to one having voltage measuring device connected to
the first terminal to drive electronics which produces voltage for the load LED, so as to check appropriate load voltage converted from main power source.
Regarding claim 2, Danesh discloses that the light engine includes light emitting diodes (LED; paragraph 21).
Regarding claim 3, Danesh discloses that the first terminal (14) is in electrical communication to driver electronics (4) in the driver electronics level by wired connection (Fig 1).
Regarding claim 4, Danesh discloses that the second terminal (15) is in electrical communication to the light engine (3) in the light engine housing by wired connection (Fig 1).
Regarding claims 5-7, Hartmann et al. fail to disclose that the power testing module includes a light that illuminates to indicate suitable connection or includes an auditory signal or includes a transmitter to mobile computer device.
However, it would have been obvious to one having ordinary skill in the art having power testing module including a light or auditory signal or a transmitter to mobile computing device so as to determine the proper voltage at the first terminal since selection of known probes for known method is within the skill in the art. The same reason for combining art as in claims 1 & 10 applies.
Regarding claim 8, the combined structure of Danesh and Hartmann et al. teach that the connecting of the housing (2) comprising the driver electronics and the junction box (13) to the main power source further comprises mounting the housing to a tray bracket (support braces 9) that is installed on an in ceiling side of a ceiling (paragraph 14), and the first terminal (14) extends through an opening in the ceiling that the light engine housing projects light through once installed to a room side of the ceiling, wherein said connecting the power testing module to the first terminal is conducted on the room side of the ceiling (since first terminal is on the room side of the ceiling).
Regarding claim 9, Danesh discloses that the light engine housing comprises the light engine, a reflector, a lens or a combination thereof (paragraph 21-22).
 Regarding claim 10, Danesh discloses a lighting test method (retrofit lamp for recessed lighting; Figs 1-3; see Title) comprising: connecting a two level housing (2) comprising a vertical stack of a driver electronics level (cavity 10 containing driver 4) and junction box level (13; see Figs 1-2) that are contained within the same housing perimeter and separated by a wall divider (housing 2 and junction box 13 together connected by a wall constitute same housing perimeter, divided by a wall ; see Fig 1) to a main power source by hardwired connection, wherein the main power source is hardwire connected to a main power connector in the junction box level and driver electronics level includes a first terminal (14); further teaches a second terminal (15) of a light engine housing (light module 3) being connected with the first terminal to provide that the driver electronics (4) are in electrical communication with the light engine (3) within the light engine housing.
But, Danesh fail to disclose connecting a power testing module to the first terminal to the drive electronics to determine whether the main power source is correctly connected to the main power connector in the junction box.
However, in the same field of LED lighting, Hartmann et al. teach measuring voltage output of Drive circuit by a voltage measuring device so as to measure power consumption of the LED (Paragraph 99).
Thus, it would have been obvious to one having voltage measuring device connected to the first terminal to drive electronics which produces voltage for the load LED, so as to check appropriate load voltage converted from main power source.
Regarding claim 11, Danesh discloses that the first terminal (14) is in electrical communication to driver electronics (4) in the driver electronics level by wired connection, and the second terminal (15) is in electrical communication to the light engine (3) in the light engine housing by wired connection (see Figs 1 & 3).
Regarding claim 12, Hartmann et al. fail to disclose that the power testing module includes a light that illuminates to indicate suitable connection.
However, it would have been obvious to one having ordinary skill in the art having power testing module including a light so as to determine the proper voltage at the first terminal since selection of known probes for known method is within the skill in the art. The same reason for combining art as in claim 10 applies.
Regarding claim 13, Danesh discloses that the light engine housing (3) comprises the light engine, a reflector, a lens or a combination thereof (paragraph 21-22).
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875